                                                                                         Case 2:21-cv-00631-JAD-BNW Document 1 Filed 04/16/21 Page 1 of 6



                                                                                    1   LAGOMARSINO LAW
                                                                                        ANDRE M. LAGOMARSINO, ESQ.
                                                                                    2   Nevada Bar No. 6711
                                                                                        CORY M. FORD, ESQ.
                                                                                    3
                                                                                        Nevada Bar No. 15042
                                                                                    4   3005 W. Horizon Ridge Pkwy., #241
                                                                                        Henderson, Nevada 89052
                                                                                    5   Telephone: (702) 383-2864
                                                                                        Facsimile: (702) 383-0065
                                                                                    6   aml@lagomarsinolaw.com
                                                                                        cory@lagomarsinolaw.com
                                                                                    7
                                                                                        Attorneys for Plaintiff Jesus Alejandro Cadengo Saucedo
                                                                                    8
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                    9
                                                                                                                                 DISTRICT OF NEVADA
                                                                                10
                  3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                     Telephone: (702) 383-2864 Facsimile: (702) 383-0065




                                                                                        JESUS ALEJANDRO CADENGO SAUCEDO, Case No.:
LAGOMARSINO LAW




                                                                                11
                                                                                        an individual,
                                                                                12
                                                                                                            Plaintiff,
                                                                                13
                                                                                                                v.                                     COMPLAINT AND
                                                                                14                                                                  DEMAND FOR JURY TRIAL
                                                                                15      CREATIVE       PRINTING,         INC.,    a   Nevada
                                                                                        corporation;
                                                                                16
                                                                                                           Defendant.
                                                                                17

                                                                                18
                                                                                               Plaintiff JESUS ALEJANDRO CADENGO SAUCEDO, by and through his attorneys
                                                                                19
                                                                                        ANDRE M. LAGOMARSINO, ESQ. and CORY M. FORD, ESQ. of LAGOMARSINO LAW,
                                                                                20
                                                                                        hereby files the following Complaint, alleging and complaining as follows:
                                                                                21
                                                                                                                           JURISDICTION AND VENUE
                                                                                22
                                                                                                                                                       28




                                                                                23             1.      This action is brought to redress the deprivation of rights secured to Plaintiff under

                                                                                24      the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”).
                                                                                1
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27




                                                                                25             2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331 and
                                                                                26
                                                                                        28 U.S.C. §1343(3) and (4), which confer original jurisdiction upon this Court of any civil action to
                                                                                27
                                                                                        recover damages under any Act of Congress providing for the protection of civil rights. The Court
                                                                                28


                                                                                                                                      Page 1 of 6
                                                                                         Case 2:21-cv-00631-JAD-BNW Document 1 Filed 04/16/21 Page 2 of 6



                                                                                    1   also has jurisdiction under 28 U.S.C. §1337 which confers jurisdiction of any civil action arising

                                                                                    2   under any Act of Congress regulating interstate commerce. Jurisdiction with this Court is also
                                                                                    3
                                                                                        established under 29 U.S.C. § 216(b).
                                                                                    4
                                                                                                3.      Personal jurisdiction and venue in this District are proper under 28 U.S. § 1391
                                                                                    5
                                                                                        because allegations relative to the proceeding arose in this district and the parties reside in this
                                                                                    6
                                                                                        district.
                                                                                    7

                                                                                    8                                      PARTIES TO THIS ACTION

                                                                                    9           4.      At all times relevant herein, Plaintiff JESUS ALEJANDRO CADENGO SAUCEDO
                                                                                10      (“Plaintiff”) was and is a resident of Las Vegas, Nevada.
                  3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                     Telephone: (702) 383-2864 Facsimile: (702) 383-0065
LAGOMARSINO LAW




                                                                                11
                                                                                                5.      At all times relevant herein, Plaintiff was an employee of Defendant CREATIVE
                                                                                12
                                                                                        PRINTING, INC. (“Defendant”).
                                                                                13
                                                                                                6.      At all times relevant herein, Defendant was and is a privately owned corporation,
                                                                                14

                                                                                15      licensed and operating in Las Vegas, Nevada.

                                                                                16                          GENERAL ALLEGATIONS COMMON TO ALL CLAIMS

                                                                                17              7.      Plaintiff incorporates and realleges Paragraphs 1 through 6 of this Complaint as fully
                                                                                18      set forth herein.
                                                                                19
                                                                                                8.      Defendant is a privately owned local corporation which provides a multitude of
                                                                                20
                                                                                        different printing services for Las Vegas businesses, hotels, casinos, conventions, and trade shows.
                                                                                21
                                                                                                9.      Plaintiff began working for Defendant ten (10) years ago as a Digital Operator and
                                                                                22
                                                                                                                                                        28




                                                                                23      maintained this position throughout his employment with Defendant, which terminated on July 30,

                                                                                24      2020.
                                                                                1
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27




                                                                                25              10.     In this role, Plaintiff operated machines that printed text and images on various
                                                                                26
                                                                                        products such as banners, brochures, and business cards.
                                                                                27
                                                                                                11.     Plaintiff’s primary duties did not include managing the Defendant or a customarily
                                                                                28


                                                                                                                                   Page 2 of 6
                                                                                         Case 2:21-cv-00631-JAD-BNW Document 1 Filed 04/16/21 Page 3 of 6



                                                                                    1   recognized department or subdivision thereof.

                                                                                    2           12.     Plaintiff did not customarily and regularly direct the work of two or more
                                                                                    3
                                                                                        employees.
                                                                                    4
                                                                                                13.     Plaintiff did not have the authority to hire or fire other employees, nor were his
                                                                                    5
                                                                                        suggestions as to hiring, firing, advancement, and the like given any weight.
                                                                                    6
                                                                                                14.     Plaintiff’s primary duties were not to perform office or non-manual work related
                                                                                    7

                                                                                    8   directly to the management or general business operations of Defendant or Defendant’s customers.

                                                                                    9           15.     Plaintiff’s primary duties did not include the exercise of discretion and independent
                                                                                10      judgment with respect to matters of significance.
                  3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                     Telephone: (702) 383-2864 Facsimile: (702) 383-0065
LAGOMARSINO LAW




                                                                                11
                                                                                                16.     Plaintiff’s primary duties did not require advanced knowledge in the fields of
                                                                                12
                                                                                        science or learning.
                                                                                13
                                                                                                17.     Plaintiff’s primary duties did not require invention, imagination, originality, or talent
                                                                                14

                                                                                15      in a field of creative or artistic endeavor.

                                                                                16              18.     Plaintiff gained his skills from on-the-job training. His work as a Digital Operator

                                                                                17      involved performing repetitive actions with his hands, physical skill, and energy.
                                                                                18              19.     Plaintiff was initially compensated hourly. Beginning in 2015, Plaintiff began to be
                                                                                19
                                                                                        compensated on a salary basis of $1,505.00 bi-weekly.
                                                                                20
                                                                                                20.     Upon becoming a salaried employee, the parties orally agreed that Plaintiff would
                                                                                21
                                                                                        work eight (8) hours per day for a total of forty (40) hours per week, or eighty (80) hours every two
                                                                                22
                                                                                                                                                          28




                                                                                23      weeks (the “pay period”).

                                                                                24              21.     Despite this agreement, Defendant subjected Plaintiff to workdays lasting between
                                                                                1
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27




                                                                                25      ten (10) and twelve (12) hours. On average, Plaintiff was working one hundred (100) to one
                                                                                26
                                                                                        hundred five (105) hours per pay period.
                                                                                27
                                                                                                22.     Plaintiff did not receive any overtime pay for the hours he worked in excess of his
                                                                                28


                                                                                                                                       Page 3 of 6
                                                                                         Case 2:21-cv-00631-JAD-BNW Document 1 Filed 04/16/21 Page 4 of 6



                                                                                    1   agreed eighty (80) hour pay period throughout the duration of his five years as a salaried employee.

                                                                                    2           23.    While working these arduous hours, Plaintiff was often required to work up to four
                                                                                    3
                                                                                        machines at once. If any of Plaintiff’s assigned machines were not operating for an extended period
                                                                                    4
                                                                                        of time, Plaintiff was required to stay after his shift had officially ended to make up for the lost
                                                                                    5
                                                                                        time.
                                                                                    6
                                                                                                24.    From 2015 to 2020, Plaintiff was frequently not allowed lunch breaks during his
                                                                                    7

                                                                                    8   10–12 hour shifts. Plaintiff would have to eat while working up to four machines.

                                                                                    9           25.    If Plaintiff was allowed any type of break, it had to be kept as short as possible.
                                                                                10              26.    From the beginning of Plaintiff’s time as a salaried employee to the end of his
                  3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                     Telephone: (702) 383-2864 Facsimile: (702) 383-0065
LAGOMARSINO LAW




                                                                                11
                                                                                        employment with Defendant, he often worked one hundred (100) to one hundred five (105) hours
                                                                                12
                                                                                        per pay period, without breaks, and was paid a salary based on an eighty (80) hour pay period.
                                                                                13
                                                                                                27.    Some employees working under Defendant were members of unions and thus
                                                                                14

                                                                                15      protected from such by exploitation by collective bargaining agreements. Plaintiff was not one such

                                                                                16      employee, and this vulnerability was taken advantage of.

                                                                                17              28.    Plaintiff frequently experienced these conditions until he was let go in mid-2020.
                                                                                18      Plaintiff’s position was filled while he quarantined with his family when two of his children tested
                                                                                19
                                                                                        positive for COVID-19.
                                                                                20
                                                                                                                                 CAUSE OF ACTION
                                                                                21
                                                                                          Defendant Owes Plaintiff Three (3) Years of Unpaid Overtime, Liquidated Damages, and
                                                                                22
                                                                                                                                                         28




                                                                                          Attorney Fees Pursuant to 29 U.S.C.§ 207(a), 29 U.S.C. § 216(b), and 29 U.S.C. § 255(a).
                                                                                23
                                                                                                29.    Plaintiff incorporates and realleges Paragraphs 1 through 28 as though said
                                                                                24
                                                                                1
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27




                                                                                        Paragraphs are fully set forth herein.
                                                                                25
                                                                                                30.    During all relevant times, Plaintiff and the Defendant had a mutually understood and
                                                                                26
                                                                                27      assented to oral agreement that Plaintiff would work forty (40) hours per week or eighty (80) hours

                                                                                28      per pay period.


                                                                                                                                   Page 4 of 6
                                                                                         Case 2:21-cv-00631-JAD-BNW Document 1 Filed 04/16/21 Page 5 of 6



                                                                                    1          31.     Defendant frequently required Plaintiff to work between one hundred (100) and one

                                                                                    2   hundred five (105) hours per pay period.
                                                                                    3
                                                                                               32.     Plaintiff was not compensated for the time worked in excess of the mutually agreed
                                                                                    4
                                                                                        upon hours.
                                                                                    5
                                                                                               33.     Defendant knowingly and willfully failed to pay the lawfully compelled overtime
                                                                                    6
                                                                                        rate of one and one-half times the rate of the regular pay at which Plaintiff was employed, which is
                                                                                    7

                                                                                    8   contrary to and in express violation of 29 U.S.C. § 207(a).

                                                                                    9          34.     Between July 30, 2017 and July 30, 2020, Plaintiff worked an extensive amount of
                                                                                10      uncompensated overtime hours. Plaintiff is owed overtime wages, compensated at one and one half
                  3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                     Telephone: (702) 383-2864 Facsimile: (702) 383-0065
LAGOMARSINO LAW




                                                                                11
                                                                                        times his normal wage, for these hours. Because Defendant knowingly and willfully violated 29
                                                                                12
                                                                                        U.S.C. § 207, Plaintiff is also entitled to an additional equal amount in liquidated damages pursuant
                                                                                13
                                                                                        to 29 U.S.C. § 216(b).
                                                                                14

                                                                                15             35.     As a result of the foregoing unlawful conduct on the part of the Defendant, Plaintiff

                                                                                16      has suffered and continues to suffer damages. Pursuant to 29 U.S.C. § 216, Plaintiff further seeks

                                                                                17      liquidated damages in an amount equal to the amount of compensation owed for overtime wages as
                                                                                18      a result of Defendant’s willful failure to pay overtime wages.
                                                                                19
                                                                                               36.     As a result of Defendant’s willful violations of 29 U.S.C. § 207(a), Defendant is
                                                                                20
                                                                                        liable for up to three (3) years of overtime pay to Plaintiff pursuant to 29 U.S.C. § 255.
                                                                                21
                                                                                               37.     Defendant is liable to Plaintiff for attorney fees pursuant to 29 U.S.C. § 216(b).
                                                                                22
                                                                                                                                                         28




                                                                                23

                                                                                24
                                                                                1
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27




                                                                                25      ...
                                                                                26
                                                                                        ...
                                                                                27
                                                                                        ...
                                                                                28


                                                                                                                                    Page 5 of 6
                                                                                         Case 2:21-cv-00631-JAD-BNW Document 1 Filed 04/16/21 Page 6 of 6



                                                                                    1          WHEREFORE, Plaintiff prays for a judgment in favor of Plaintiff and against Defendant as

                                                                                    2   follows:
                                                                                    3
                                                                                               1.       For compensatory damages for overtime;
                                                                                    4
                                                                                               2.       For liquidated damages pursuant to 29 U.S.C. § 216; and
                                                                                    5
                                                                                                2.      For costs, interest and attorney fees incurred in prosecuting this action in accordance
                                                                                    6
                                                                                        with 29 U.S.C. §§ 207(a), 216(b) and 255.
                                                                                    7

                                                                                    8           DATED this 16th day of April, 2021.

                                                                                    9                                            LAGOMARSINO LAW
                                                                                10                                               ______________________________________________
                  3005 W. Horizon Ridge Pkwy., #241 • Henderson, Nevada 89052
                     Telephone: (702) 383-2864 Facsimile: (702) 383-0065




                                                                                                                                 ANDRE M. LAGOMARSINO, ESQ. (#6711)
LAGOMARSINO LAW




                                                                                11
                                                                                                                                 CORY M. FORD, ESQ. (#15042)
                                                                                12                                               3005 W. Horizon Ridge Pkwy., #241
                                                                                                                                 Henderson, Nevada 89052
                                                                                13                                               Telephone: (702) 383-2864
                                                                                                                                 Facsimile: (702) 383-0065
                                                                                14                                               Attorneys for Plaintiff Jesus Alejandro Cadengo Saucedo
                                                                                15

                                                                                16                                        DEMAND FOR TRIAL BY JURY

                                                                                17              Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and Local Rule 38-1, Plaintiff
                                                                                18      demands a trial by jury on all issues in this action.
                                                                                19
                                                                                                DATED this 16th day of April, 2021.
                                                                                20
                                                                                                                                 LAGOMARSINO LAW
                                                                                21
                                                                                                                                 ______________________________________________
                                                                                22
                                                                                                                                                          28




                                                                                                                                 ANDRE M. LAGOMARSINO, ESQ. (#6711)
                                                                                23                                               CORY M. FORD, ESQ. (#15042)
                                                                                                                                 3005 W. Horizon Ridge Pkwy., #241
                                                                                24                                               Henderson, Nevada 89052
                                                                                1
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                                                                        11
                                                                                        12
                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27




                                                                                                                                 Telephone: (702) 383-2864
                                                                                25                                               Facsimile: (702) 383-0065
                                                                                                                                 Attorneys for Plaintiff Jesus Alejandro Cadengo Saucedo
                                                                                26
                                                                                27

                                                                                28


                                                                                                                                      Page 6 of 6
